Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated by claims 1, 4, 5, 7-9, 11, and 20 of U.S. Patent No. 10,984,585.
Regarding independent claim 21 of the instant application, although the conflicting claim is not identical, the claims are not patentably distinct because application claim 21 is generic to all that is recited in patent claim 1; that is, the instant application claim is anticipated by the patent claim because it contains all the limitations of application claim 21, which is therefore an obvious variant thereof.
An illustration of the claim correspondence is as follows:
U.S. Patent No. 10,984,585
Instant Application
1. A system for registering initial computed tomography (CT) images of a luminal network with subsequent CT images of the luminal network, the system comprising: a computing device including a processor and a memory; an application, stored in the memory and executed by the processor, which when executed, causes the computing device to:
obtain the initial CT images of the luminal network and the subsequent CT images 
generate a subsequent 3D model of the luminal network based on the subsequent CT images of the luminal network;
match the initial 3D model with the subsequent 3D model based on a registration; for each of the initial and subsequent 3D models of the luminal network: deconstruct the luminal network into a plurality of generations, each generation of the plurality of generations originating at a generation bifurcation of the luminal network and having a subset of airway branches extending from the generation bifurcation; generate, for each airway branch of a respective subset of airway branches of each generation, a curved line segment based on a connected sequence of line segments originating at a respective generation bifurcation and extending along a respective airway branch; apply, for each curved line segment, a linear interpolant connecting a first reference point along a respective curved line segment to a second reference point along the respective curved line segment; and determine a curvature of each curved line segment based on a respective linear interpolant; compare, for each subset of airway branches of each generation, at least one curvature of each curved line segment of the initial 3D model to at least one curvature of each curved line segment of the subsequent 3D model; and match a plurality of curved line segments of each subset of airway branches of the initial 3D model with a plurality of curved line segments of each subset of airway branches of the subsequent 3D model based on the comparison.

images of a
luminal network with subsequent
images of the luminal network, the system comprising: a computing device including a processor and a memory; and an application, stored in the memory and executed by the processor, which when executed, causes the computing device to:



model of a
luminal network based on initial
images of the luminal network;
generate a subsequent model of the luminal network based on subsequent images of the luminal network;
match the initial model with the subsequent model;
for each of the initial and
subsequent models of the luminal network: deconstruct the luminal network into a plurality of generations, each generation of the plurality of generations originating at a generation bifurcation of the luminal network and having a subset of airway branches extending from the generation bifurcation; generate, for each airway branch of a respective subset of airway branches of each generation, a curved line segment; and









determine a curvature of each curved line segment; and






match a plurality of curved line
segments of each subset of airway branches of the initial model with a plurality of curved line segments of each subset of airway branches of the subsequent model.



Instant Application
21
22
23
24
25
26
27
28
29
30
Patent No. 10,984,585
1
1
1
1
1
1
8
9
1
1


Instant Application
31
32
33
34
35
36
37
38
39
40
Patent No. 10,984,585
4
5
7
11
11
11
11
11
11
20



Allowable Subject Matter
Claims 21-40 would be allowable if the double patenting rejections were overcome.  The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 21, the Examiner adopts the allowability rationale provided in parent application 16/217,413 (now U.S. Patent No. 10,984,585), and adds the following: It is first noted that the instant claims are broader than the allowed claims in the parent application.  However, the omitted elements did not impact the core rationale for the allowable subject matter, as represented in the instant claims as a whole.  For example, the omitted feature of receiving the images is inherent in a system processing those images; linear interpolation is well-known in the art; “comparing” is an implied part of “matching” the line segments; and connected sequences of line segments are known in the art (see, for example, U.S. Patent Application Publication No. 2011/0093243 to as a whole, the prior art does not teach a system configured to generate an initial model of a luminal network based on initial images of the luminal network, generate a subsequent model of the luminal network based on subsequent images of the luminal network, match the initial model with the subsequent model, and for each of the initial and subsequent models of the luminal network: deconstruct the luminal network into a plurality of generations, each generation of the plurality of generations originating at a generation bifurcation of the luminal network and having a subset of airway branches extending from the generation bifurcation, generate, for each airway branch of a respective subset of airway branches of each generation, a curved line segment, and determine a curvature of each curved line segment, and match a plurality of curved line segments of each subset of airway branches of the initial model with a plurality of curved line segments of each subset of airway branches of the subsequent model.
Regarding claims 34 and 40, these claims substantially correspond with claim 21, and comprise allowable subject matter for reasons similar to those discussed above.
The remaining dependent claims comprise allowable subject matter insomuch as they depend from claims that comprise allowable subject matter.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Vining (U.S. Patent No. 7,747,055); Virtual endoscopy with improved image segmentation and lesion detection.
Mori (U.S. Patent Application Publication No. 2009/0161927); Medical image observation assisting system.
Tawhai (U.S. Patent Application Publication No. 2011/0093243); Method for multi-scale meshing of branching biological structures.
Srinivasan (U.S. Patent No. 8,405,834); Methods and apparatus for optical coherence tomography scanning.
Higgins (U.S. Patent Application Publication No. 2012/0203065); Global and semi-global registration for image-based bronchoscopy guidance.
Onishi (U.S. Patent Application Publication No. 2012/0287238); Medical device.
Wang (U.S. Patent Application Publication No. 2016/0125604); Medical image processing apparatus and medical image processing method.
Vertikov (U.S. Patent Application Publication No. 2016/0374562); Tissue imaging and image guidance in luminal anatomic structures and body cavities.
Mathis (U.S. Patent Application Publication No. 2019/0307458); Devices, treatments and methods to restore tissue elastic recoil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364. The examiner can normally be reached Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613